Citation Nr: 9934702	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-32 992A	)	DATE
	)
	)



THE ISSUE

Whether the April 1984 decision of the Board of Veterans' 
Appeals (Board) denying entitlement to a total disability 
rating based on individual unemployability due to service 
connected disability should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel




INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This matter arises as an exercise of the Board's original 
jurisdiction under Public Law No. 105-111, 111 Stat. 2271 (21 
November 1997) (codified at 38 U.S.C.A. §7111 (West Supp. 
1999) and 64 Fed. Reg. 2134 (1999) (codified at 38 C.F.R. 
Part 20, Subpart O (1999)) pursuant to the veteran's November 
1997 motion alleging CUE in the April 1984 Board decision 
which denied entitlement to a total disability rating based 
on individual unemployability due to service connected 
disability (TDIU).   

On 21 November 1997, the U.S. Congress enacted Public Law No. 
105-111, Stat. 2271, with amendments codified at 38 U.S.C.A. 
§ 7111 (West Supp. 1999) that permit challenges to Board 
decisions on the grounds of CUE and apply to claims pending 
on that date.  VAOPGCPREC 1-98.  The Board's Rules of 
Practice were amended to implement the new law, and the final 
rules pertaining to revision of the Board's decisions on the 
grounds of CUE were published in the Federal Register in 
January 1999 and became effective on 12 February 1999.  64 
Fed. Reg. 2134 (1999) (codified at 38 C.F.R. Part 20, Subpart 
O (1999)).  The Board mailed a copy of these rules to the 
veteran as an attachment to an April 1999 letter.

The allegations of CUE in the April 1984 Board decision are 
addressed as a separate matter in this decision under Docket 
No. 97-32 992A pursuant to Chairman's Memorandum No. 01-99-12 
(26 March 1999), which provides in paragraph 3(d) that the 
issue of whether a prior Board decision involves CUE will be 
addressed in a decision separate from decisions on other 
issues, and paragraph 4(d) that cases before the Board for 
review of a prior Board decision for CUE under 38 U.S.C.A. 
§ 7111 must always be assigned a separate docket number.  See         
64 Fed. Reg. 7090 (1999) (codified at 38 C.F.R. § 
20.1405(a)(1) (1999)).         



FINDINGS OF FACT

1.  By decision of the Board in April 1984, the issue of 
entitlement to TDIU benefits was denied.

2.  The April 1984 Board decision was reasonably supported by 
the evidence then of record and the denial was not an error 
about which reasonable minds could not differ as to the issue 
under consideration.


CONCLUSION OF LAW

The April 1984 Board decision denying entitlement to a total 
disability rating based on individual unemployability due to 
service connected disability was not clearly and unmistakably 
erroneous.  38 C.F.R. §§ 3.105, 3.340, 3.341, 3.343, 4.16 (as 
in effect in 1984); Public Law No. 105-111, 111 Stat. 2271 
(21 November 1997) (codified at 38 U.S.C.A. § 7111 (West 
Supp. 1999)); 64 Fed. Reg. 2134 (1999) (codified at 38 C.F.R. 
Part 20, Subpart O (1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The evidence that was of record at the time of the April 1984 
Board decision consists of the following.

On VA examination in January 1970, the diagnosis was 
residuals of penetrating shrapnel wound of the left anterior 
chest wall involving the right ventricle of the heart.  

By rating action in February 1970, service connection was 
awarded for residuals of a laceration of the right ventricle 
and a 10 percent evaluation was assigned.
Service connection was awarded for a post operative scar due 
to a thoracotomy for which a 10 percent evaluation was 
assigned.

On VA psychiatric examination in November 1972, the veteran 
reported that it was very difficult for him to find 
employment due to his service connected injury.  He reported 
being irritable and suffering from insomnia.  Nervous tension 
was aggravated by an inability to find a job which caused a 
feeling of frustration.  The diagnosis was anxiety reaction 
due to the stress of being wounded in service.  Resultant 
incapacity was deemed as moderate.

By rating decision in January 1973, a 30 percent evaluation 
was assigned for laceration of the right ventricle with 
anxiety reaction.

A February 1975 statement from Joseph Thomas, M.D., indicates 
that the veteran had a neurotic illness that complicated his 
medical illness and impaired his employability.

On VA psychiatric examination in April 1975, a few periods of 
employment over the past 6 years were reported.  He had 
considerable difficulty adjusting.  The diagnosis was 
psychophysiological cardiovascular reaction with substantial 
impairment of the ability to maintain effective and favorable 
relationships with people and a reduction in reliability, 
flexibility, and efficiency resulting in severe industrial 
impairment.

By rating decision in May 1975, a 70 percent evaluation was 
assigned for a laceration of the right ventricle and anxiety 
reaction with associated cardiovascular reaction.  TDIU 
benefits were assigned effective from February 22, 1974.

By RO letter in March 1981, the veteran was informed that VA 
was conducting a special review of veterans under the age of 
60 whose service connected disabilities were rated less than 
100 percent disabling, but were receiving compensation at the 
100 percent rated based on unemployability due to service 
connected disability.  

In March 1981, the Syracuse VA medical center indicated that 
there were no medical records from January 1980 to the 
present for the veteran.

In April 1981, the veteran indicated that he had not been 
employed during the prior 12 months.

On VA dermatology examination in June 1981, there was a scar 
of the left chest which followed the course of the 5th rib 
and was the length of the rib to the middle of the axillary 
line.  It was noted that it was reasonable to accept the 
complaint that the scar caused discomfort and that it was 
symptomatic.

On VA examination in June 1981, it was reported that the 
veteran had shrapnel wounds of the left chest with 
penetration of the right ventricle that was appropriately 
repaired.  On repeated occasions, the veteran was found to 
have had a normal sized heart and an electrocardiogram was 
without abnormality.  Physical examinations had been normal.  
No new evidence was presented today to show any damage to the 
heart.  It was believed that some form of emotional 
rehabilitation should be undertaken.

On VA psychiatric examination in June 1981, it was reported 
that the veteran had been unemployed since 1973.  He had a 
nervous condition ever since being wounded in service.  He 
was being treated and was on medication.  There was chest 
pain on exertion.  He complained of shaking a lot and having 
a frequent sinking feeling in his stomach.  He felt 
emotionally upset and at times he would smash things.  The 
veteran was depressed.  Insomnia was chronic.  He had an 
occasional nightmare but he could not recall the content.  
Appetite was poor.  Libido was poor which recently caused the 
break-up of his relationship with his girlfriend and 
intensified his depression.  The veteran reported that he did 
not do too much in relation to activities.  Due to nervous 
tension, the veteran resorted to alcohol.  He had no plans 
for employment.  He stated that he could not be employed due 
to his nervous condition.  On examination, the veteran was 
neat and cooperative.  He sighed frequently and he was 
depressed.  Neurovegatative symptoms included anorexia, 
insomnia and decreased libido.  The diagnosis was anxiety 
reaction with depressive features and associated 
cardiovascular reaction.  The degree of resulting incapacity 
was deemed to be severe.  

By rating decision in July 1981, it was determined that the 
evidence of record did not establish that the veteran was 
unemployable due to his service connected disabilities.  The 
veteran had severe disability but service connected 
disability was not sufficient to prevent him from securing or 
retaining all forms of employment.  Physical examination did 
not show that there was any significant damage to the heart.  
TDIU benefits were terminated as of September 30, 1981.  The 
70 percent evaluation for anxiety reaction with depressive 
features and laceration of right ventricle and associated 
cardiovascular reaction, and the 10 percent evaluation for 
post operative thoracotomy scar remained in effect.  Written 
notice of this decision was sent to the veteran by letter of 
the same month.

In a June 1981 statement, R. Collins, M.D., indicated that 
the veteran was suffering from a weak grip and severe 
anxiety.  The impression was Raynaud's disease and anxiety.

Dr. Collins indicated in an August 1981 statement that the 
veteran had been seen for a laceration of the hand received 
in a fit of anger when he drove his hand into a car mirror.  
The laceration was debrided.  The diagnoses were Raynaud's 
disease of the hands, severe depression and chronic diarrhea.  
It was opined that the veteran was not making progress toward 
a feeling of well being.  His chances of being employed were 
negative because of his explosive fits of behavior and an 
inability to cope with real manual labor.

Ronald Shafer, M.D., indicated in an August 1981 statement 
that the veteran had been examined in July 1981.  At that 
time, the veteran exhibited satisfactory contact, he was 
controlled and able to express himself in a way that a 
psychotic process of any nature could be ruled out.  On the 
other hand, moderately severe emotional symptoms were present 
on a broad front.  Mild to moderately severe use of alcohol 
was present.  Also present were a pronounced tendency to 
explosiveness and an uncontrollable temper.  There was 
pronounced sleep disturbance which included inversion of the 
wake-sleep cycle and insomnia.  Aside from a depressed 
suicidal trend, the veteran was further diagnosed as having 
episodic excessive drinking and explosive personality 
disorder.  The veteran had been advised to take medication, 
but he had done so only episodically.  He was advised to stay 
on a course of medication in the hope of achieving noticeable 
improvement.

The case was remanded from the Board to the RO in May 1982 to 
afford the veteran a VA psychiatric examination and to 
consider the claim for TDIU benefits under the provisions of 
38 C.F.R. § 3.343(c).

On VA psychiatric examination in July 1982, it was noted that 
the veteran had developed depressive symptoms following 
service to include sadness, insomnia, anorexia, decreased 
interests, decreased concentration, losing his train of 
thought, and having suicidal ideation.  He freely 
acknowledged that he did not take his antidepressant 
medication as prescribed on a regular basis.  On examination, 
the veteran was alert and cooperative with an occasionally 
irritable manner.  Range of affect was restricted.  Quality 
of mood was that of mild depression.  Mood was appropriate 
and ability to relate to the examiner was preserved.  Thought 
processes were normal in rate and rhythm and there was no 
pressured speech.  Thought content was consistent with the 
veteran's depressed mood.  The veteran was oriented, 
displayed good judgment and had a normal fund of information.  

The predominant clinical feature was a chronic disturbance of 
mood involving depression which was not of sufficient 
severity and duration to meet the criteria for a major 
depressive episode.  His disability was characterized by 
insomnia, depression, decreased effectiveness in occupational 
and social situations, social withdrawal and a pessimistic 
attitude.  The veteran's irritability and anger could also be 
attributed to the essentially untreated depression although 
there may also have been a personality component to the full 
disability picture.  Although the veteran had a number of 
symptoms of anxiety, the diagnosis of depression would take 
precedence over the diagnosis of anxiety.  Accordingly, the 
diagnosis was dysthymic disorder.  The highest level of 
adaptive functioning in the past year was assessed as poor 
and there was moderate impairment in both social relations 
and occupational functioning.

The veteran testified in December 1982 that he had suicidal 
ideation in the last 6 months, that he suffered from severe 
depression with periods of crying, that he would drink to 
relax, that he had worked for the state cleaning state parks 
and in a sandstone quarry which involved heavy labor, that 
over recent years he had not felt well enough to work, and 
that he had no training for any specific type of employment.

Dr. Collins indicated in December 1982 that the veteran had 
exhibited severe emotional symptoms on a broad front.  
Symptoms included hyperventilation, a sensation of falling, 
and a feeling of overwhelming sickness and nausea.  
Complaints included sleep disturbance and insomnia.  
Headaches were frequent.  The impression was severe anxiety 
with depression.  

A March 1983 statement from Ernest LaBaff, a union 
representative and county legislator, included an opinion 
that the veteran was unfit mentally and physically for any 
type of employment.  

A June 1983 statement from Colleen Livingston, M.D., 
indicates that the veteran had been evaluated in June 1983.  
On examination, the veteran was dressed appropriately.  He 
looked his stated age.  His hands were cool and sweaty with 
no tremor.  Affect was appropriate but somewhat restricted.  
Mood was depressed but not acutely suicidal.  Anxiety seemed 
more predominant than depressed mood.  Thought content 
focused on his symptoms.  He was resentful and distrustful of 
the disability board and his previous alcohol counselor.  His 
attitude toward the examiner was whether the examiner could 
prove to him that she could help the veteran.  There were no 
hallucinations or delusions.  Memory was grossly intact 
although not specifically tested.  The examiner's impression 
was that the veteran had symptoms of chronic anxiety, 
depression and alcohol abuse.  The diagnosis was generalized 
anxiety disorder and probable alcohol abuse.  In addition, 
personality issues contributed significantly.  


II.  Analysis

Under applicable criteria, a decision by the Board is subject 
to revision on the grounds of CUE.  If evidence establishes 
the error, the prior decision shall be reversed or revised.  
Public Law No. 105-111, 111 Stat. 2271 (21 November 1997) 
(codified at 38 U.S.C.A. § 7111(a) (West Supp. 1999)).  
Review to determine whether CUE exists in a final Board 
decision may be initiated by a party to that decision.  
Public Law No. 105-111, 111 Stat. 2271 (21 November 1997) 
(codified at 38 U.S.C.A. §§ 501(a) and 7111) (West Supp. 
1999)); 64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1400(a) (1999)).  In implementing 38 U.S.C.A. § 7111 
(West Supp. 1999), the U.S. Congress intended the VA to 
follow the established case law defining CUE found primarily 
in the precedent decisions of the Court.  64 Fed. Reg. 2134, 
2137 (1999).  See Russell v. Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. 
Brown, 9 Vet. App. 412 (1996); Berger v. Brown, 10 Vet. App. 
166 (1997).   

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  64 
Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(a) (1999)).    

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(b)(1) (1999)).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  64 Fed. Reg. 2134, 2139 (1999) 
(codified at 38 C.F.R. § 20.1403(c) (1999)).  Examples of 
situations that are not CUE are a changed diagnosis (a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision), the VA's failure to fulfill 
the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(d) (1999)).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(e) (1999)).  

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  64 Fed Reg. 2134, 2139 (1999) (codified at 
38 C.F.R. § 20.1404(b) (1999)).  No new evidence will be 
considered in connection with the disposition of a motion for 
revision of a Board decision based on CUE.  64 Fed. Reg. 
2134, 2140 (1999) (codified at 38 C.F.R. § 20.1405(b) 
(1999)).    

The applicable law that was in effect at the time of the 
December 1984 Board decision consists of the following.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service connected 
disability or disabilities is less than 100 percent when it 
is found that the service connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

In reducing a rating of 100 percent service connected 
disability based on individual unemployability, the 
provisions of § 3.105(e) are for application but caution must 
be exercised in such a determination that actual 
employability is established by clear and convincing 
evidence.  38 C.F.R. § 3.343(c).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  38 C.F.R. § 3.105(e).

A November 1997 motion raising the issue of whether the April 
1984 Board decision that denied entitlement to TDIU benefits 
was clearly and unmistakably erroneous was received at the 
Board in December 1997.  It was asserted that the Board had 
failed to correctly characterize the issue as one involving 
the termination of a total rating based on individual 
unemployability.  The Board thereby improperly failed to 
restore entitlement to individual unemployability benefits 
based upon the governing law and regulation.  In this same 
vein, it was asserted that the Board's decision contained no 
findings of fact or conclusions of law that addressed the 
issue of the propriety of termination of individual 
unemployability.  In the case of Dofflemeyer v. Derwinski, 2 
Vet. App. 277 (1992), it was noted that the Board had 
incorrectly phrased the issue in that case in terms of 
whether the claimant was entitled to an increased rating, 
when the correct issue was whether the reduction in rating 
from 100 percent to 10 percent was proper.  Thus, it was 
contended that the Board's April 1984 characterization of the 
issue as entitlement to TDIU benefits, instead of the 
propriety of the reduction of a total rating, inproperly 
reversed the applicable standard of proof.  Furthermore, it 
was maintained that the Board failed to apply the provisions 
of 38 C.F.R. § 3.343(c) to the relevant facts, as part of the 
assessment as to whether TDIU benefits should be restored.  

The November 1997 motion then set forth some of the relevant 
facts that were of record in April 1984.  It was noted that 
the Board's decision only discussed the 1981 and 1982 VA 
examinations and subsequent private medical statements.  It 
was contended that these medical records supported the 
veteran's contention that he was unable to perform 
employment.  The Board's decision, in addition, failed to 
compare and contrast the 1981 and 1982 VA examinations with 
historical evidence predating the 1975 award of TDIU 
benefits.  The Board decision was manifestly erroneous in 
that it failed to identify any evidence of employability much 
less clear and convincing evidence of actual employability as 
required by 38 C.F.R. § 3.343(c).  Thus, the Board's April 
1984 decision constituted CUE as it failed to follow the 
procedures required by the extant law.  It was requested that 
the April 1984 decision be vacated and that the veteran's 
TDIU benefits be restored.

Further contentions were advanced in a November 1999 informal 
hearing presentation.  It was noted that although the Board 
in April 1984 had discussed the provisions of 38 C.F.R. 
§ 3.343 (c), the Board had clearly misrepresented the intent 
of this provision.  3.343 (c) provides that actual 
employability must be established by clear and convincing 
evidence; whereas, there was no evidence of record showing 
that the veteran was employable.  Thus, it was concluded that 
there was CUE in the April 1984 Board decision. 

The above contentions may be distilled to several essential 
points.  It has been strongly contended that the Board failed 
to address the proper issue in the April 1984 decision.  On 
the title page, the Board phrased the issue as whether the 
veteran was entitled to TDIU benefits; whereas, it is 
contended that the correct issue was whether TDIU benefits 
should be restored.  

A review of the April 1984 decision shows that although the 
issue was phrased on the title page as entitlement to TDIU 
benefits, it was noted in the actions leading to present 
appellate status section that the case had been remanded for 
the consideration of 38 C.F.R. § 3.343 (c); in the 
contentions section, it was noted that the representative had 
averred that the provisions of 38 C.F.R. § 3.343 (c), which 
provided that the status of regained employability must be 
established by clear and convincing evidence, had not been 
considered by the RO; and in the discussion and evaluation 
section of the decision, the Board referenced the provisions 
of 38 C.F.R. § 3.343 (c) and concluded that the evidence was 
clear and convincing that the service connected disabilities 
in and of themselves were insufficient to render the veteran 
unemployable.  

Although the Board listed the issue on the title page in 
terms of general entitlement to TDIU benefits, the Board 
specifically addressed in the merits of the April 1984 Board 
decision whether TDIU benefits were properly terminated under 
the provisions of 38 C.F.R. 3.343 (c).  In short, regardless 
of how the issue was phrased, the Board, in fact, considered 
the propriety of the termination.  

The second essential contention surrounds whether the Board 
properly evaluated the evidence of record in April 1984.  The 
November 1997 motion set forth a recitation of some of the 
salient facts.  It was noted that the Board's decision only 
discussed the 1981 and 1982 VA examinations and subsequent 
private medical statements.  It was contended that these 
medical records actually supported the veteran's contention 
that he was unable to perform employment.  In addition, it 
was asserted that the Board's decision failed to compare and 
contrast the 1981 and 1982 VA examinations with historical 
evidence predating the 1975 award of TDIU benefits.  It was 
concluded that the Board decision was manifestly erroneous in 
that it failed to identify any evidence of employability much 
less clear and convincing evidence of actual employability as 
required by 38 C.F.R. § 3.343 (c).

In the case of Damrel v. Brown, 6 Vet. App. 242 (1994), the 
Court held that the argument that the RO misevaluated the 
evidence available to it at the time of the determination at 
issue (reweighing of evidence) is not the type of 
administrative error reversible under 38 C.F.R. § 3.105(a).  
Likewise, a disagreement as to how the facts were weighed or 
evaluated (as is the situation here), has been specifically 
set forth as a type of allegation that will not lead to a 
valid claim of CUE in a Board decision.  See 64 Fed. Reg. 
2134, 2139 (1999) (codified at 38 C.F.R. § 20.1403(d) 
(1999)).  Under the circumstances, as neither of the two 
essential bases for the instant claim is valid, the Board 
concludes that the veteran has failed to reasonably raise a 
viable claim of CUE in the April 1984 Board decision.


ORDER

The motion to revise or reverse the April 1984 Board decision 
denying entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability on the grounds of clear and unmistakable error is 
denied.


		
	Iris S. Sherman
Member, Board of Veterans' Appeals


 


